[Cite as State ex rel. Miller v. Culotta, 2021-Ohio-1633.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                          LAKE COUNTY, OHIO


STATE OF OHIO ex rel. OTIS S. MILLER,                        :   PER CURIAM OPINION

                 Relator,                                    :
                                                                 CASE NO. 2021-L-026
        - vs -                                               :

VINCENT A. CULOTTA (JUDGE),                                  :

                 Respondent.                                 :


Original Action for Writ of Mandamus and/or Writ of Procedendo.

Judgment: Petition dismissed.


Otis S. Miller, pro se, PID: A754-280, Richland Correctional Institution, 1001
Olivesburg Road, P.O. Box 8107, Mansfield, OH 44905 (Relator).

Charles E. Coulson, Lake County Prosecutor, and Harrison L. Crumrine, Assistant
Prosecutor, Lake County Administration Building, 105 Main Street, P.O. Box 490,
Painesville, OH 44077 (For Respondent).



PER CURIAM.

        {¶1}     Relator, Otis S. Miller, filed a petition for writ of mandamus and/or writ of

procedendo requesting this court to order respondent, Judge Vincent A. Culotta, to rule

upon a previously pending petition for post-conviction relief and motion for summary

judgment, pertaining to the same petition. Because, on March 11, 2021, respondent

ruled upon the pleadings at issue, the underlying petition is dismissed as moot.
      {¶2}   On January 2, 2020, relator filed a petition for post-conviction relief. He

later filed an amended petition and a motion for summary judgment. After filing the

instant action, respondent issued a judgment denying his petition and amended petition.

Because respondent fulfilled his legal duty to issue a ruling on the pleadings at issue,

relator’s petition for writ of mandamus and/or writ of procedendo is dismissed as moot.

Respondent’s motion to dismiss is granted.


MARY JANE TRAPP, P.J., CYNTHIA WESTCOTT RICE, J., MATT LYNCH, J., concur.




                                             2